     Case 2:20-cv-00881-TLN-CKD Document 16 Filed 01/25/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ELIJAH T. MCDONALD,                              No. 2:20-cv-00881-TLN-CKD P
12                          Petitioner,
13           v.                                        ORDER
14    PEOPLE OF CALIFORNIA,
15                          Respondent.
16

17          Petitioner is a state prisoner proceeding pro se with an application for writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. On November 19, 2020, respondent filed a motion to

19   dismiss. Petitioner has not filed an opposition to the motion. Good cause appearing, IT IS

20   HEREBY ORDERED that petitioner file an opposition or a statement of non-opposition to

21   respondent’s pending motion to dismiss within twenty-one days. Failure to comply with this

22   order will result in a recommendation that this action be dismissed under Rule 41(b) of the

23   Federal Rules of Civil Procedure.

24   Dated: January 24, 2021
                                                     _____________________________________
25
                                                     CAROLYN K. DELANEY
26                                                   UNITED STATES MAGISTRATE JUDGE

27

28   12/mcdo0881.146.docx
